Citation Nr: 1717155	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial disability rating for genital herpes prior to May 11, 2012.

2.  Entitlement to a disability rating higher than 60 percent for genital herpes from May 11, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 through January 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which implemented a Board decision granting granted service connection for genital herpes and assigned a non-compensable initial disability rating, effective from May 2, 2005.

A February 2016 rating decision granted a higher 60 percent disability rating for the Veteran's general herpes, effective May 11, 2012.  The Veteran has not indicated satisfaction with that partial grant.

The record shows that the Veteran perfected appeals concerning the issues of entitlement to earlier effective dates for service connection for genital herpes and for L5-S1 degenerative joint disease.  Those issues were denied by the Board in August 2016.  Reconsideration of the Board's decision was also denied in a January 2017 ruling.  In that ruling, the Board noted that the issue of her disagreement concerning the Veteran's entitlement to higher disability ratings for her genital herpes were omitted in the August 2016 Board decision.  It was noted that the issue would be separately docketed to be addressed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, an October 2011 rating decision granted service connection for genital herpes, effective from May 2, 2005, and assigned a non-compensable initial disability rating.  The Veteran filed a timely Notice of Disagreement the following month, and in it, expressed her disagreement with the assigned initial disability rating.  

To date, VA has not provided the Veteran a Statement of the Case (SOC) that readjudicates the rating issues that are on appeal.  In instances where the Veteran has filed a timely NOD and VA has not issued an SOC addressing the issues preserved for appeal in the NOD, the Board is required to remand the issues to the AOJ so that the issues being sought for appeal may be readjudicated by the AOJ.  If the AOJ's disposition remains unfavorable, an SOC that addresses those issues must be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, on remand, the AOJ should readjudicate the aforementioned issues, and for any issues adjudicated unfavorably, provide the Veteran with an SOC.

Accordingly, the case is REMANDED for the following action:

The Veteran's claims for to a compensable initial disability rating for genital herpes prior to May 11, 2012, and, a disability rating higher than 60 percent for genital herpes from May 11, 2012 should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a SOC and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect her appeal to the Board concerning the above issues.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




